DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION 
2.	This application claims priority from Korean Patent Application No. 10-2019- 0096913, filed on August 8, 2019, in the Korean Intellectual Property Office, the disclosure of which is incorporated by reference herein in its entirety. 

                  Allowable Subject Matter
3.    Claims 1-8, 10-18, 28 are allowed.
  	                                    		      Reasons for Allowance
4.    The following is an examiner's statement of reasons for allowance:
5.    Regarding claims 1-12, the prior art failed to disclose or reasonably suggest an aluminum oxide layer provided below the coating insulator and extending along a top surface of the redistribution line conductor, the aluminum oxide layer being in contact with the redistribution line conductor, wherein the aluminum oxide layer extends to side surfaces of the redistribution line conductor and has a first thickness on the top surface of the redistribution line conductor and a second thickness on side surfaces of the redistribution line conductor, and the first thickness is greater than the second thickness.

6.        Regarding claims 13-18, the prior art failed to disclose or reasonably suggest further comprising a passivation layer that covers the semiconductor substrate and exposes the conductive pad, wherein the redistribution line conductor extends on the passivation layer and is connected to the conductive pad that is exposed.
7.         Regarding claim 28, the prior art failed to disclose or reasonably suggest a conductive connector that contacts a portion of the redistribution line conductor; and an aluminum oxide layer formed on the redistribution line conductor, wherein aluminum oxide particles are distributed in a contact portion between the redistribution line conductor and the conductive connector. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899